Title: From Thomas Jefferson to the Prévôt des Marchands et Echevins de Paris, 18 February 1787
From: Jefferson, Thomas
To: Prévôt des Marchands et Echevins de Paris



Sir
Paris Feb. 18. 1787.

I am now to acknolege the receipt of the letter with which you have been pleased to honour me, together with the report on the inauguration of the bust of the Major General the Marquis de la  Fayette. I availed myself of an opportunity which offered, in the moment, of transmitting them to the state of Virginia, with a faithful representation of the favor with which the Prevot des marchands et echevins de Paris received their proposition, the zeal with which it was pursued, and the dignity of it’s ultimate execution. Knowing the attachment of my country to the character which was the subject of that transaction, and the price they will set on the attentions of the Magistracy of Paris, I am safe in assuring you that they will feel themselves infinitely obliged on this occasion.
The interest you are pleased to take in the happiness of our infant states, your judicious admonitions as to the means of preserving it, and the terms in which you particularly honor some of their members, require my personal thanks, which I humbly offer with all those sentiments of homage and respect with which I have the honor to be, Sir, your most obedient & most humble servant,

Th: Jefferson

